I concur in the judgment of affirmance, but I am not satisfied that the judgment can be justified on the reasoning of the opinion. In view of the terms of the contract between the parties, I do not see how the principle of resulting trust can be held to apply to the purchase of the mines; nor, in view of the fact that stock has been issued to purchasers, do I think that doctrine can apply to the stock regarded as a fund to be divided according to the terms of the contract. Had the corporation been made a party, as it should have been, I think the issue of stock to the defendants should have been held fraudulent, and the stock canceled, or assigned to the corporation. But as the corporation was not made a party, and its nonjoinder was not objected to, it was necessary for the court to determine the controversy between the parties, so far as it could be done without prejudice to the rights of others (Code Civ. Proc., sec. 389); and under the circumstances I do not see how *Page 498 
this could have been done otherwise than it was. The judgment is, indeed, open to the objection that the stock in controversy, which properly belongs to the corporation, is adjudicated to the plaintiff to the exclusion of the corporation, and the other stockholders; but as these are not parties, their rights are not affected by the judgment and may be asserted in another proceeding; and at all events, the appellants are not concerned with this question and have no cause to complain.